Matter of Jennifer S. v Tony J. (2016 NY Slip Op 06744)





Matter of Jennifer S. v Tony J.


2016 NY Slip Op 06744


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1885

[*1]In re Jennifer S., Petitioner-Respondent,
vTony J., Respondent-Appellant.


Kenneth M. Tuccillo, Hastings on Hudson, for appellant.
Larry S. Bachner, Jamaica, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Rohan Grey of counsel), attorney for the child.

Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 12, 2015, which granted petitioner's motion for an order of filiation naming respondent-appellant the subject child's father, unanimously affirmed, without costs.
The court properly determined that equitable estoppel prevented appellant from challenging his paternity of the child with DNA testing since the record, including appellant's own testimony, establishes that he had a long-standing bond with the child, whom he has supported financially and emotionally, and that such testing would not be in the child's best interest (see Family Ct Act § 418(a); Matter of Shondel J. v Mark D., 7 NY3d 320 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK